266 S.W.3d 287 (2008)
ATLAS FOUNDATION REPAIR SYSTEMS, INC., Dean Daugherty and Sandra Daugherty, Appellants,
v.
NEWCO ATLAS (2004), INC., et al., Respondents.
No. ED 90786.
Missouri Court of Appeals, Eastern District, Division Three.
September 9, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 21, 2008.
Paul F. Devine, Clayton, MO, for appellant.
John H. Quinn III, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Atlas Foundation Repair Systems, Inc., and Dean and Sandra Daugherty (collectively referred to herein as "AFRS") appeal the judgment of the trial court granting summary judgment in favor of Newco Atlas, Inc. ("Newco") and AB Chance Industries, Inc. (collectively referred to herein as "Newco"). AFRS argues the trial court erred in granting summary judgment in favor of Newco because there were genuine issues of material fact regarding AFRS's claims of breach of contract, tortious interference with a business expectancy, fraudulent misrepresentation, infliction of emotional distress, and loss of consortium.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).